Citation Nr: 1817701	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for liver disease.

2.  Entitlement to service connection to depression as secondary to liver disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1976.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In April 2015, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge, who has since retired from the Board.  A copy of the hearing transcript is of record. 

The issue of entitlement to service connection for depression as secondary to liver disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune, and is presumed to have been exposed to contaminated drinking water.

2.  Resolving all doubt in favor of the Veteran, his liver disease is a result of exposure to contaminated drinking water at Camp Lejeune


CONCLUSION OF LAW

The criteria for a liver disability, to include as due to contaminated water at Camp Lejeune have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1132, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Service Connection 

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Effective March 14, 2017, a Veteran, or former reservist or member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953 and ending on December 31, 1987, is presumed to have been exposed to contaminants in the water supply, unless there is affirmative evidence to establish that the individual was not exposed. 38 C.F.R. § 3.307(a) (7) (2017).  Service connection is presumed for certain diseases listed at 38 C.F.R. § 3.309(f).

VA will provide hospital care and medical services to Camp Lejeune veterans for covered illnesses that include hepatic steatosis (fatty liver disease) and will presume that the covered disease is attributable to such veterans' active service at Camp Lejeune.  38 C.F.R. § 17.400(a)-(c) (2017).  This presumption is applicable to medical treatment eligibility, and not to compensation.

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C. § 7104 (a) (2012).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that he developed liver disease, diagnosed as "steatohepatitis, cirrhosis (sometimes described as alcoholic) with liver failure and ascites and end state liver disease" as the result of exposure to contaminated water at Camp Lejeune.  Military personnel records confirm service at Camp Lejeune from May 1971 to December 1972 and January 1973 to February 1976, therefore he is presumed to have been exposed to contaminated water.  

However, liver disease other than cancer is not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune, and thus a nexus linking the current liver disease and military service cannot be presumed.  38 C.F.R. § 3.309(f).  The Veteran may nonetheless establish a nexus based on the evidence of record.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In support of his claim for service connection for liver disease, the Veteran has submitted literature relating to the health effects linked to the chemical contaminants found in the water supply at Camp Lejeune; this literature did not discuss or contain any scientific studies that purport to show a link between exposure to contaminated water at Camp Lejeune and liver disease specifically.  He also submitted numerous statements and opinions from doctors indicating that the chemicals he was likely exposed to at Camp Lejeune could have contributed to the development of his current liver disorder.  Several other doctors, including VA subject matter expert examiners, however, have found that the liver disease is related to alcohol consumption.  

The Veteran has disputed the characterization of his drinking, as at the April 2015 hearing, and the Board therefore requested an independent medical opinion regarding the Veteran's liver disease in September 2017.  In the initial November 2017 response, the opining doctor found a nexus less likely than not, attributing the current disability mainly to alcohol abuse.  However, he questioned whether the Veteran had truly used alcohol as reported, based on his testimony.  The Board therefore sought clarification from him in December 2017, stressing the Veteran's competent and credible testimony regarding his drinking.  The examiner then opined in February 2018 that current liver disease was less likely than not related to alcohol.

As the Board has found that the Veteran's drinking was not as extensive as several VA examiners considered in rendering their opinions, less probative weight may be given to the findings that current liver disease was alcohol related.  The positive nexus opinions, based on accurate consideration of the Veteran's toxin exposures and the actual extent of his alcohol use, are afforded greater weight. Therefore, the preponderance of the evidence favors the Veteran, and service connection for liver disease is warranted.


ORDER

Entitlement to service connection for liver disease is granted.


REMAND

As a result of this decision, service connection for liver disease has been granted.  The Veteran asserts that he has depression as a result of his liver disability.  Private treatment records indicate both a current diagnosis of depression, and a potential link to service-connected liver disease. An examination is needed regarding the a nexus between the two.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination to determine the nature of any current psychiatric disorder that may be present.  The claims folder should be made available for review by the examiner.    

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise causally related to his military service.  

The examiner should also state whether any current psychiatric disorder is caused or aggravated by a service-connected disability, to include the Veteran's service-connected liver disease.  

The clinician must include a detailed supportive rationale and explanation of any clinical findings and/or opinion presented in his discussion.  If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


